       Case 3:20-cv-01486-JEJ Document 17 Filed 11/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK J. CONWAY, as Trustee for :
SMITH & MORRIS HOLDINGS, LLC :
et al.,                        :               3:20-cv-1486
                               :
               Plaintiffs,     :
                               :
          v.                   :               Hon. John E. Jones III
                               :
SCOTT J. SMITH et al.,         :
                               :
               Defendants.     :

                                     ORDER

                               November 17, 2020

     In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

  1. Plaintiffs’ Motion for Remand, (Doc. 6), is hereby DENIED.

  2. Upon the Court’s sua sponte review of the Second Amended Complaint, this

     matter is REMANDED to the Wayne County Court of Common Pleas due

     to lack of subject matter jurisdiction.

  3. The Clerk of the Court SHALL CLOSE the file on this case.

                                               s/John E. Jones III
                                               John E. Jones III, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
